IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


LUIS GARCIA,                              : No. 7 EM 2017
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
THE SECRETARY OF THE                      :
COMMONWEALTH OF PENNSYLVANIA              :
DEPARTMENT OF CORRECTIONS AND             :
DISTRICT ATTORNEY OF                      :
PHILADELPHIA COUNTY,                      :
                                          :
                   Respondents            :


                                      ORDER



PER CURIAM

      AND NOW, this 28th day of February, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus Petition for

Writ of Habeas Corpus [King’s Bench]” is DENIED.